Case 1:19-cr-10369-MLW Document 6 Filed 10/04/19 Page 1 of 8
Case 1:19-cr-10369-MLW Document 6 Filed 10/04/19 Page 2 of 8
Case 1:19-cr-10369-MLW Document 6 Filed 10/04/19 Page 3 of 8
Case 1:19-cr-10369-MLW Document 6 Filed 10/04/19 Page 4 of 8
Case 1:19-cr-10369-MLW Document 6 Filed 10/04/19 Page 5 of 8
Case 1:19-cr-10369-MLW Document 6 Filed 10/04/19 Page 6 of 8
      Case 1:19-cr-10369-MLW Document 6 Filed 10/04/19 Page 7 of 8




                             *[r]$QHJ*EI]6&tH.]i r SL lll."ir& A{iILS.bMIi}$..1_
         [ ]tE'v* r*tcl thiu l*ttcr rr&d dis*usr:cll it n"ith r:ry a{tcrrne1,, "l'he lettcr a**1p"rt*iy p1:cselttr:; pv
&#l'eentufit rvith thc llnit*ri Stales Att*mey's Of'fii:e fe-rr th* I-)ixtri*t *f
                                                                                        ",,!as,cac11usr.:tfs. lhere *:;,*
na unwritten Llgretslfiellts Xretq,'ee:t mu anli th*: Unit*rl St*t*s Aitr:rncy-s {}l'fie,ry, u,nrl n.u L,r:it*rl S1;r1,,:t;
E$vcrl"lffi*nt r.rfficial lrtrs m*cle any unr,vritt*rl i:u;mises flr rrpr*se*tatir:*s tr] r1e ir: *nnpclitiicl r,{itl-r
my guilty pluu, I lu*'c reuriv*r{ nu prirrr *fTels to ::es*:;tv* t}ris case,

          I und*rsta:rrl tlrt erilltcs I *nr picading guilty to, and the r:raxiruum penatties fil.,"hnse
orirn*s' I have     <iisuussctl th* Senruncing G1,iC*tl,rm i"itii nly lnr,r,,yur u11d I unrlersfa*ei thc
sentencir:g t&ni4*f$ that ltray ftpply.

         I atr sittisfi*rl rt,ith the lcg*l repr*s*nt*tiurr ln3, iarvyer iras given nrr anil lvc hiivr ]ulrt
encttgll l.irne tr meut itltil d,iscurs ltiv ra$c. X&r* hrrrre cliscussr:d tlrer chalges agaipst mu, p6ssihio,:
dsf"u:lscs l miglrt hav*, lh* tertils *i'this.dgr*rrn*rt turd rvlr*th*:r J *h*ulelgn r* triel.

        i am en'L*ritl13 it:to this Agr.t:r:mcr:t fl*ely anrl volu*t*rily arrd ber:aus* I ri:g iu firct pgilty r:f
th* nflb*se:r, I hcji*v* this Agre*rn*nt is iu my rr*st iltiey*st.

                                                                       "
                                                                               /s -i
                                                                                  )l
                                                                                ;+,        -
                                                                                      "
                                                             []intu'l"*ure
                                                             Detr:nd*r:t

                                                             Datr:     .....   1i         "1'r   ,.,--i)   'r-------..-.-

         tr   uurtily tlrat !]intu 'llfii-rre hrm rr:*d this rLgrecmrnt and thart lve   ha.,,r: discuss*tl r,,,h$t it
ffieiill$' tr heli*r'u Hinl.rr "l'our* und*rstanrls the, Agreenrent anetr is enteri*g intr1 it ticclr,,, r.,1luntariir..
attd hn*wingly. I alxt *r;rli{;v il"lat the Li.S. &tt*rr1s'y has l'rot rxtetdeci i*ry' nthcr *i'iers 6g2:.cli*g'a




                                                                     M
cha*g+ of ple* in fhis ilase,




                                                            Wrn.[ri,.1
                                                            rtitr:rrney fhr I)*frndzrnt

                                                            llut*;                ile"/r t
          Case 1:19-cr-10369-MLW Document 6 Filed 10/04/19 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that, on the below date, this document was filed through the ECF system
which sends copies electronically to the registered participants as identified on the Notice of
Electronic Filing.

                                                   /s/ William B. Brady
                                                   William B. Brady
                                                   Assistant U.S. Attorney

October 4, 2019
